Citation Nr: 1518620	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September  1979 to October 1 1984, from May 1993 to August 1993, July 1994 to December 1994, from January 1996 to September 1996, from April 2001 to September 2001, from October 2001 to October 2002 and from February 2003 to February 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2015, a Board hearing was held before the undersigned Veterans Law Judge in Washington DC.

Although the RO reopened the claim of service connection for PTSD in April 2011, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The record before the Board consists of the Veteran's electronic claim file known as Virtual VA/VBMS.



FINDINGS OF FACT

1.  September 2005 and January 2006 rating decisions denied the claim for service connection for PTSD; a statement of the case was issued in January 2006 but the Veteran did not perfect an appeal of the decision.

2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was incurred in or is otherwise related to his active service.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As explained below, the evidence currently of record is sufficient to substantiate the Veteran's entitlement to service connection for PTSD.  Therefore, no further development is required before the Board decides the PTSD claim.

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran filed his initial claim for service connection for PTSD in June 2005.  He submitted statements explaining that he was in the Pentagon during the 9/11 bombing and he has been distressed since that time.  He also indicated that his stressors included subsequent incidents that happened while he was stationed in Guantanamo Bay, Cuba.  The RO denied the claim in September 2005 and January 2006 rating decisions based on the fact that the medical evidence showed no diagnosis of PTSD.  The record before the RO at the time of the prior denials did include a June 2005 VA psychological examination showing an Axis I diagnosis of "no diagnosis."  The examiner stated he did not feel the Veteran met the criteria for any Axis I diagnosis though the Veteran certainly had been exposed to significant stress and trauma in the Army.  

Although the Veteran disagreed with the September 2005 rating decision and a Statement of the Case (SOC) was issued in January 2006, the Veteran did not return a timely VA form 9 substantive appeal.  Thus, he did not perfect an appeal and the decision denying service connection for PTSD became final.  

The evidence received subsequent to the appeal period includes a February 2015 report from A.M.D., M.D., psychiatrist, who diagnosed the Veteran with PTSD and opined that it was, "as a direct result of his active duty service on 9/11/01, and compounded by his active duty service in Cuba."  This diagnosis and opinion as to etiology clearly relates to an unestablished fact in the Veteran's claim for service connection for PTSD inasmuch as it is a current diagnosis.  Therefore, it is new and material; reopening of the claim is in order.

III.  Service connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his in-service stressors that led to the post-service onset of his PTSD occurred on 9/11/01 (9/11).  He states he was on active duty at the Pentagon on that date and experienced the terrorist attack.  He testified before the undersigned that he was in a locked room several floors down.  In his testimony before the undersigned and additional correspondence to VA, the Veteran reported that he experienced trauma getting out of the building and seeing and smelling the burned bodies.  He stated that he is haunted by recurring memories and dreams of this incident that impact his current day to day functioning.  

A review of the Veteran's service personnel records indicates that the Veteran had service at the Pentagon on 9/11.  A December 2010 administrative decision by the RO concedes the stressor of the Veteran being in fear for his life due to hostile military or terrorist actions on 9/11.  

The Board notes the aforementioned June 2005 VA psychological examination that yielded no diagnosis of PTSD.  A VA examination report dated in October 2010 contains the examining psychologist's opinion that there was no Axis I diagnosis.  She explained that the Veteran did not meet the diagnostic criteria of PTSD according to DSM-IV because he denied reexperiencing, avoidance, and increased arousal symptoms that would result from a traumatic event according to the DSM-IV.  

The aforementioned February 2015 report from A.M.D., M.D., contains her diagnosis that the Veteran has PTSD, "as a direct result of his active duty service on 9/11/01, and compounded by his active duty service in Cuba."  Dr. D. notes that the Veteran meets all of the criteria for the diagnosis.  She appears to address the criteria as relevant to DSM-V as she notes that he: A. was at the Pentagon 9/11; B. re-experiences the event; C. tries to avoid stimuli; D. experiences persistent arousal indicated by insomnia, irritability and difficulty with concentration; E. the duration of which has lasted over a month and F. causes significant stress in his home life.  Dr. D. practices in Northern Virginia and informs that she is a board-certified psychiatrist, graduate of Georgetown University psychiatry residence with 24 years of private practice.  Accompanying records reflect that Dr. D. is treating the Veteran and has prescribed medication to include Lamictal.  

The Board notes that the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was recently released.  This updated medical text is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014).

Thus there are conflicting opinions on whether or not the Veteran suffers from PTSD due to this conceded stressor, with the 2005 and 2010 VA examiners finding no diagnosis of PTSD while the Veteran's treating private psychiatrist provided, in 2015, a supporting a diagnosis of PTSD related to the in-service stressor.  

Dr. D.'s diagnosis and opinion link the current symptoms of PTSD and the conceded in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board finds that Dr. D.'s report satisfactorily establishes current PTSD.  In this regard, the report documents the presence of PTSD, is detailed and based on a review of the record and references the Veteran's symptoms and manifestations that support the diagnosis.  It contained a detailed well-supported explanation as to why the Veteran has PTSD.  

As to the 2005 and 2010 VA examination reports that yielded no diagnosis of PTSD, these are not inadequate on their face but instead indicate that the Veteran's reported symptoms do not constitute PTSD.  It appears that the lack of diagnosis in the earlier reports is related to what the Veteran reported as his current symptoms of PTSD.  Specifically reported reexperiencing, avoidance, and increased arousal symptoms were lacking.  Conversely, Dr. D.'s report cites to these symptoms and experiences.  

The Board finds the report of Dr. D. to be at least as probative as the 2005 and 2010 reports as to the critical issue of whether the Veteran has PTSD related to his stressor of being at the Pentagon on 9/11.  The Board notes that the Veteran credibly testified that he is plagued by reexperiencing, avoidance, and increased arousal symptoms.  Thus, the credible medical evidence is in equipoise as to whether the Veteran has PTSD due to his service at the Pentagon on 9/11.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and find that service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


